Exhibit 10.E.10 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between OPTICON SYSTEMS, INC., and its Subsidiaries, (the “Company”), and Paul J. Aiello (“CEO/Employee”) effective as of October 19, 2009 (“Start Date”). RECITAL The Company desires to employ Employee, and Employee is willing to accept employment by the Company, in each case on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, the parties hereto hereby agree as follows: AGREEMENT 1.Position and Duties. 1.1. a.
